Title: III. Lafayette’s Inquiries of Francis Rotch, October 1788
From: Jefferson, Thomas
To: 


I wish not to be considered as the entire representative of the fishery from Dunkirk, but as an individual much interested therein, whose influence may be supposed to extend to his family connections. In order to ascertain this degree of actual and probable representation I will state the different interests in the fishery as it now exists both out of, and in the port of Dunkirk, under the convention; superadding what yet remains in actual service of M. de Callonne’s company’s ships.




tons


 5 ships of my own (with little exception)
South seas
1585.


 2. of my brother’s
South seas
500


 2. same, just sailed for
Greenland
700


 3. others
South seas
660



12 out of port.

3445


 2. others in port getting ready

255


   under the Convention

3700


 3. of the company’s ships
South seas
800


 Total

4500


2. M. de Callonne’s French company for catching of whales on board French vessels with French sailors and from the harbour of Dunkirk, did not seem to me to promise that oeconomy which alone can support the national fishery. I said that the British themselves, altho’ they did it more cheaply and gave greater premiums than we would do, were not able sufficiently to reduce the expence of that fishery. I therefore with infinite regret foretold the failure of the company as it had been first established. Has my prediction been fulfilled?
M. de la F’s prediction respecting this project is completely fulfilled.
The profusion of expence that has hitherto attended the equipment of the company’s ships, has been much better calculated to make idle dissipated fishermen, than to promote that sobriety and industry which are essential to the character of good fishermen. I understand that at the conclusion of this project, a loss will probably arise to the government of upwards of one million of livres besides a considerable loss to the subscribers.
3. I have thought there was a better chance of establishing an American fishery in the French harbors: but I have said that few families would settle in France. How many Nantucket families have, since the convention, settled in Dunkirk? How many were there before the convention?

This idea now appears to me to have been well founded. We find from experience that there is the greatest aversion among the families of Nantucket and it’s vicinity to abandon their native habitations, and a still greater to cross the Atlantic. There were no families from America connected with the fishery established at Dunkirk within my knowlege before the date of the Convention in May 1786. Since that time as follows




families
persons


From Nantucket
3
13


Nantucket captains married in London and removed to Dunkirk
2
6


Expected from Nantucket, my nephew B. Rotch and 2. others
3
10


My own
1
4


Probably this year there will be
9
33.


Number of Americans employed in the fishery from Dunkirk in 17. ships, about 150.
4. I have objected to an imitation of British policy in laying duties on American whale oil, the object of which is to hunt the American fishermen out of the U.S. and I have said that such a measure at the same time it is inconsistent with the friendship subsisting between the two countries would in the end turn to the disadvantage of France: the moreso, I have added, as a far greater number of Nantucket and Rho. isld. families if starved out of their countries would emigrate to the British dominions in America than there would be who chuse to cross the Atlantic and settle in France. This cannot but appear obvious to any one who knows any thing of that country, from which I conclude that every violent measure to starve the American whale fishery out is likely to give a far greater number of sailors to Gr. Brit. than to France.
The policy of Gr. Brit. in the particular alluded to is so extremely selfish, and her temper towards America so very conspicuous that she has in a great measure defeated her own ends in her commerce with the U.S. and her favors must be hateful to all those who have any regard for their country and can do without them. An opposite conduct in France it is natural to suppose must necessarily produce opposite effects.
An emigration of fishermen to the British settlements in America has already taken place; but I have reason to believe they would willingly go back again upon the slightest encouragement. If a  farther emigration across the Atlantic should however appear to them inevitable there are many reasons to induce them, even under less advantageous circumstances, to prefer England or Ireland to France.
I have nevertheless no doubt but that under the actual advantages of a good system, and the direction of good guides they might be conducted to France. How far their attachment to a strange country, in which they must be surrounded by many inconveniences, could be expected, must depend on circumstances, and in the end the observation of M. de la F. most probably would be fully justified.
5. At the same time that the prohibition of American whale oil throws a vast number of sailors into the English scale, and gives few of them to France, it is also attended with great loss to the manufacturer in whom the oil is a first matter, and with great inconvenience for the merchant who is deprived of his remittance for his goods. I ask if the fishery of France in it’s present state can supply the 20th. part of what could be employed to advantage, and if it is not better, before plans of prohibition are spoken of, to wait until the whale fishery of France has some kind of proportion with the French consumption.
A free trade with America so far as relates to the whale fishery, holds out I fear in prospect more than experience hereafter will be found to justify. The use of oil is extremely diffuse. It’s greatest purpose is to give light. It enters more or less into almost every manufacture, but it is hardly rateable per centum on the capital of any. Leather, and perhaps soap are exceptions. I have known it extremely dear in England: but none of their manufactures or the purposes of commerce have been obstructed on that account. It offers no staple for manufacture, except in that of spermaceti candles, which is a branch of trade already too well established in America to leave room for a manufacturer in France to hope for a supply of head matter from that quarter. There appears to me a greater opening of benefit to the merchant than to the manufacturer, who may have more reliance upon a national than a foreign fishery, for supply of a raw material to make spermaceti candles.
I have stated in the beginning of my answers that the burthen of the ships now in the fishery under the Convention and expected to return this year to the port of Dunkirk amounts to 3445 tons. It is a calculation very near the truth that each ship is capable of  bringing only one third part of her measurement in oil from the fishery. Consequently if the first 12. ships noted in my statement should return full, the produce would amount to about 1150 tons. But as this never happens, I should expect not less than two third parts of that quantity which will amount to about 750 tons. This estimation is exclusive of what may be brought by the company’s 3 ships and 2 others yet in port.
I am not able to form an estimate of the quantity of whale oil consumed in France per annum. But I should think it at present much short of 750 tons only multiplied by 20.
The remaining part of this article has always been the language of the government since the convention.
6. The National fishery from Dunkirk notwithstanding the government have given what would at first view appear liberal encouragement is extremely oppressed and rendered precarious, not by Americans, but by the operation of the commercial treaty. In England they understand the art of refining whale oils with so little expence that they are enabled to export and undersell all others in the markets of France, and while their fisheries are supported by an established annual expence to the government and the markets of France are kept open to them they will always have a game in their own hands, ready at the nod of a minister to be played with success at any time against the best system that can combine the national and American fisheries together during it’s influence. For instance should an English minister at any time say to an English broker, send 3. or 4000 tons of oil to France, it would be done in the shortest time possible. M. de la F. will easily perceive the predicament the few individuals interested in the American and French fisheries would be in from such a stratagem. I confess I have no fears but on this account, and it is in proportion to the influence of this evil that the combined fisheries will require a greater or less support from the government. I will point out in conversation what occurs further upon this subject.
7. I should think 74.₶ per ton on the oil brought from the fishery, and an exemption of duties at the gates of Paris, which amount to about 36.₶ more, making in all 100.₶ would give great satisfaction to those interested in the fishery from Dunkirk. I have some facts to state upon this subject. The premium paid and


to be paid for
the last year on 3 ships
42,000₶



this year on 15 ships
185,000₶


8. France is most happily situated for all the best purposes of  fishery. The shores of Languedoc and Provence are washed by seas, I have reason to believe, offering immense treasure as yet unmolested. That part of the kingdom upon the Atlantic ocean is delightfully situated for still more important purposes in the same branch. If we take a survey of the seaports of France they will appear completely adapted by nature to the distant branches of whale fishing and the Northern ports are well situated for Greenland, and the Southern for the South seas. To confine therefore to any one port all the benefits of an useful and extensive fishery, that tends naturally to divide itself among many would appear to me extremely prejudicial to the kingdom at large. For my own part I wish to be permitted to enjoy all it’s benefits equally in any port best suited to the objects in view.
I am sensible of the goodness of M. de la Fayette in proposing measures that apply personally to myself. I am an enemy to monopolies or exclusive privileges beyond the limitation the Marquis has pointed out, and I am perfectly disposed to convince the government that I hold no views unconnected with what I conceive to be the advancement of the best interests of the country, and it is upon mutual success only I am willing to rest all my hopes.
9. After this matter has been settled &c
Does not Mr. Rotch think that a plan may be devised which, instead of displacing the American fishermen, and leading more to the British than the French dominions, would give France an equal share to that of the U.S. in the American whale fishery and combine the two whale fisheries together to the great advantage of this kingdom?
I am clearly of opinion that the two fisheries may be combined upon a friendly footing, with some temporary sacrifice on the part of France which I should hope would be fully compensated in the end. M. de la F. well knows that an American must be left at perfect liberty. The terms of the convention, or rather the language in consequence imply some restraint by holding out a sort of necessity of settlement at Dunkirk, in order to enjoy a continuance of it’s benefits. Could Americans be permitted to build ships of a particular and limited construction on French account, to equip navigate and send them directly from their ports to the fishery without forfeiting on their return to France the advantages which they now enjoy under the Convention, by touching at Dunkirk to change their papers and sail from thence (there is no  other difference actually required at present) and the navigators be left at perfect liberty, the two fisheries would interweave immediately. Upon this idea no American residing in France, I should think, could be so selfish as to desire the smallest impediment should be thrown in the way of the American fishery in the markets of France, and this kingdom might soon be in possession of a fleet of the most active private ships that can be built, besides receiving in a great degree the services of many a good seaman who would be happy to shew his attachment to this country.
F. Rotch
Sir
In my answers to the questions of M. le M. de la F. I have pointed out my apprehensions of what would be the policy of Engld. at the moment her minister should be apprised of an apparent succesful combination of American and French whale fisheries. I shall be glad to state the ground of those apprehensions and afterwards to point out what might be urged in favor of prohibitory duties, conceiving that the true object is to find out and give permanence to that mode that shall best combine all the interests in a national and American fishery.I have stated in one of my letters that England sent out the last year 300 ships, giving employ to 10,000 of her own seamen. I will add that the annual expence to that government amounts to about 150,000£ sterl. given in bounties for the support of their whale fishery only.
I also stated as a general calculation that one half of the produce of this fishery might be consumed within the British dominions: the other is exported to Europeans most in need of it, of which France takes a principal share.Since I have had the honour to see M. le M. de la F. I have had much pointed conversation with a gentleman from Engld. well informed on the subject, who has not only confirmed these particulars but has extended the calculation of their seamen employed to 12,000. and who has also informed me that a committee of the house of Commons are now sitting for the purpose of equalizing and extending bounties for the farther encouragement of the South sea fishery.From these facts it must appear evident that a minister of Engld. will so long as the markets of France are open, have it in his power to disconcert the best regulated plan that can now be formed to combine the French and American fisheries during their infancy, by inducing a competition in our own markets, where victory must declare in favor of that side best able to support a losing game.

On the other hand let us then suppose a duty of livres per ton should be immediately laid on all whale oils imported into France, with this condition either promised or understood, that special permission shall be granted occasionally by the minister in the same way we have been accustomed to, at Dunkirk, for the admission of a certain quantity of oil from the U.S. in ships either actually or such as may pass for national fishing ships during the space of 3. 4. or 5. or any number of years, sufficient to comprize their whole fishery. (In the mean time, according to the nature of the treaties on which M. de la F.’s 1st. question is founded, the barrier, so far as relates to America, might be gradually taken down.) Upon this plan, could the American fishery sustain the least injury? Or on the contrary would it not become essentially benefited in the security of a fair market for their oil? Should it be urged that oil might become dear in France, would there not always be a remedy at hand by opening the ports for the admission of 1. 2. or 3000 tons from other European fisheries as occasion might require? Would not the British whale fishery become embarrassed by shutting up so great a market for them as France? And by a natural decline of those encouragements now held out with so much avidity, would not a farther emigration of American fishermen to their side of course cease? Would not commercial benefits from such a measure arise to France in her trade with England? Is not that mode to be preferred that most diminishes the fishermen of England and most increases those of France? In our correspondence and conversation we have agreed that the former state of this fishery from America gave employ to 3000 seamen, and bread perhaps to more than double that number of inhabitants. It is not the case now. The whale fishermen are dispersed and have changed their occupation in a great degree in common with many other inhabitants of the U.S. and it is a fact of which I am sure M. de la F. is not aware that from the port of Dunkirk at this moment are sent a greater number of tons of ships upon the whale fishery than there is from the whole of the U.S.
I beg &c.


   
   One of the above ships called the Nancy measuring 130 tons was sent early in May last to Iceland to fish. A mutiny happened at sea among the sailors, 7. of whom took possession of her, plundered her of a boat and other things to a considerable amount and escaped to Iceland. The ship with difficulty was brought back to port late in July.



   
   Although this ship was equipped in the best manner and in no wise unconformable to the privileges of the Convention, the bounty, amounting to no more than 6500 livres, is withheld. The reason alleged as I am told is because (in addition to all other misfortunes) she returned without a fish. Although I am ready to admit that a line ought to be drawn to prevent fraud, yet in this instance there being no room to suppose a fraudulent intent in me, I think it not perfectly just that this bounty should be withheld.


